--------------------------------------------------------------------------------

THIS CONVERTIBLE PROMISSORY NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION
HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER ANY
SECURITIES LAWS OF ANY STATE. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH
ACT OR ANY SUCH LAW

XcelMobility Inc.

CONVERTIBLE PROMISSORY NOTE

Up to $_____________US Dollars _________, 2011

FOR VALUE RECEIVED, the undersigned, XcelMobility Inc., a Nevada corporation
(the “Company”) promises to pay to the order of ______________, or permitted
assigns (hereinafter, with any subsequent holder, the “Holder”) the principal
sum of up to _________dollars ($_______) (the “Principal”), with interest on the
unpaid principal from the date hereof at a rate of five percent (5.000%) simple
interest per annum. Interest shall be calculated on the basis of the actual
number of days elapsed over a 365-day year, shall commence to accrue on the date
hereof and shall continue on the outstanding principal until paid in full.

1. Interest Payments. Unless converted or repaid as set forth hereunder, accrued
interest will be due and payable upon the Maturity Date.

2. Application of Payments. All payments of principal and interest shall be in
lawful money of the United States of America, except as set forth below in
connection with conversion of this Note. All payments on account of the
indebtedness evidenced by this Note shall be applied first to any and all costs,
expenses and other charges then owed the Holder by the Company, second, to
accrued and unpaid interest, and thereafter to the unpaid principal balance
hereof. All payments so received after demand or acceleration shall be applied
in such manner as the Holder may determine in its sole and absolute discretion.

3. Maturity Date. Unless converted pursuant to the terms of this Note or unless
earlier accelerated by the terms of this Note, the principal amount hereof,
together with all unpaid accrued interest hereon and all other fees, costs and
charges, if any, shall be due and payable on the date which is five (5) years
from the original date of this Note (the “Maturity Date”). No payments of
principal or interest are required hereunder until the Maturity Date, except as
otherwise provided herein.

4. Conversion. The outstanding Principal and accrued but unpaid interest thereon
(the “Debt”) shall be converted as follows:

4.1 Upon a Qualified Financing. Unless earlier converted pursuant to Section 4.2
below, if within twelve (12) months of the date hereof the Company completes a
financing yielding aggregate gross proceeds or borrowings to the Company of at
least one million five hundred thousand dollars ($1,500,000) (excluding any
proceeds or borrowings associated with the exchange contemplated hereby) (the
“Qualified Financing”), the Holder agrees to exchange the Debt simultaneously
with the initial closing of such Qualified Financing as follows:

(a) In the event of a debt Qualified Financing (“Qualified Debt Financing”), the
Holder may at its option exchange in whole or in part this Note for a promissory
note (or other evidence of indebtedness) in the same form and with the same
terms and conditions as those issued in such Qualified Debt Financing and in a
principal amount equal to the then outstanding Debt.

(b) In the event of an equity Qualified Financing (“Qualified Equity
Financing”), the Holder may at its option convert the Debt into shares of
capital stock of the same class and series and with the same rights, preferences
and privileges as those issued in such Qualified Equity Financing, at a price
per share equal to the purchase price paid by investors in such Qualified Equity
Financing.

--------------------------------------------------------------------------------

To the extent the other participants in the Qualified Financing are required to
execute or deliver any other documents or meet any qualifications as a condition
to their investment, the Holder’s exchange shall be subject to the same
requirements and qualifications.

4.2 Conversion by Mutual Agreement of Holder and the Company. At any time, and
from time to time, as applicable, prior to the Maturity Date, the Company and
the Holder may mutually agree on a date (each, an “Agreed Conversion Date”) to
convert in whole or in part the Debt into shares of common stock of the Company
on the following terms

a) Holder will be issued share units comprising of;

  (i).

One (1) common share to be purchased at a price of [$0.50], and

        (ii).

One (1) warrant that is convertible into one (1) common share at a price of
[$1.00], and expires two (2) years from the date the RTO is completed, and

        (iii).

One (1) warrant that is convertible into one (1) common share at a price of
[$1.50], and expires three (3) years from the date the RTO is completed.

Notwithstanding the foregoing, the amount of Debt which the Company and the
Holder may elect to convert shall be limited to the extent necessary to ensure
that, following such conversion, the total number of shares of Company common
stock then beneficially owned by the Holder and its affiliates and any other
persons whose beneficial ownership of Company common stock would be aggregated
with the Holder’s for purposes of Section 13(d) of the Exchange Act, does not
exceed 4.999% of the total number of issued and outstanding shares of Company
common stock (including for such purpose the shares of Company common stock
issuable upon such conversion). For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations thereunder. Notwithstanding the foregoing, the Holder may waive
such limitation on conversion contained in this Section 4.2 or increase or
decrease such limitation percentage to any other percentage as specified in a
written notice to the Company.

4.3 Upon a Reorganization, Consolidation, Merger. In the event (a) of any
reorganization of the Company, (b) the Company consolidates with or merges into
another entity, (c) the Company sells all or substantially all of its assets to
another entity and then distributes the proceeds to its shareholders, or (d) the
Company issues or otherwise sells securities representing more than 50% of the
voting power of the Company in a single or series of related transactions
immediately after giving effect to such transaction or series of related
transaction (each of such events shall be referred to herein as a “Liquidation
Event”), then, and in each such case, the Company, at its sole discretion, may
convert any outstanding Debt into securities or cash, as the case may be, equal
to the VWAP per share of common stock of the Company for the previous ten (10)
trading days prior to the Liquidation Event. In the event the Company does not
convert any outstanding Debt, then the Holder, upon the conversion of this Note
at any time after the consummation of any Liquidation Event shall be entitled to
receive, in lieu of the stock or other securities and property receivable upon
the conversion of this Note prior to such consummation, the stock or other
securities or property to which the Holder would have been entitled upon the
consummation of such Liquidation Event if the Holder had converted this Note
immediately prior thereto, all subject to further adjustment as provided in this
Note, and the successor or purchasing entity in a Liquidation Event (if other
than the Company) shall duly execute and deliver to the Holder a supplement
hereto acknowledging such entity’s obligations under this Note.

4.4 Partial Conversion or Exchange. All rights with respect to such portion of
the Debt converted or exchanged pursuant to Section 4.1, Section 4.2 or Section
4.3 shall terminate upon such conversion or exchange. Notwithstanding the
foregoing, the Holder agrees to surrender this Note to the Company for
cancellation as to that portion of the Note that the Holder elects to convert or
exchange as soon as possible following such conversion or exchange, and the
Company shall execute and deliver a new promissory note, upon the same terms and
conditions set forth herein, evidencing the right of the Holder to the balance
of the principal that was not converted or exchanged (and accrued but unpaid
interest thereon, as applicable).

5. Mechanics of Conversion. As promptly as practicable after the conversion of
this Note, this Note shall be cancelled, and the Company will issue and deliver
to the Holder a certificate or certificates (bearing such legends as may be
required by applicable state and federal securities laws in the opinion of legal
counsel for the Company) representing the full number of securities issuable
upon such conversion (and the issuance of such certificate or certificates shall
be made without charge to the Holder of the Note for any issuance tax in respect
thereof or other cost incurred by Company in connection with such conversion and
the related issuance of shares).

--------------------------------------------------------------------------------

6 Default. The Company will be in default if any of the following occurs (each
an “Event of Default”): (a) the Company fails to make payment of the principal
amount or an interest payment when due and fails to cure the default within ten
(10) days of the date of delivery of notice from Holder to the Company of the
default; (b) the Company fails in any material respect to comply with or to
perform when due any other material term, obligation, covenant, or condition
contained in this Note, and fails to cure the default within ten (10) days of
the date of delivery of notice from Holder to the Company of the default; (c)
the Company shall make an assignment for the benefit of creditors, or apply for
or consent to the appointment of a receiver or trustee for it or for a
substantial part of its property or business; or such a receiver or trustee
shall otherwise be appointed; and/or (d) bankruptcy, insolvency, reorganization
or liquidation proceedings or other proceedings or relief under any bankruptcy
law or any law for the relief of debtors shall be instituted by or against the
Company and shall not have been dismissed within sixty (60) days of filing. Upon
an Event of Default, Holder may declare the entire unpaid principal and accrued
interest amount immediately due and payable, all without further demand,
presentment or notice, or grace period, all of which hereby are expressly
waived.

7. Prepayment. At any time prior to the Maturity Date the Company may prepay, in
whole or in part, the Debt in full satisfaction and accord of the Company’s
obligations under this Note. Any prepayment shall be credited first to accrued
but unpaid interest and the balance to principal, and interest shall cease to
accrue on the amount of principal so paid.

8. Miscellaneous.

(a) Restrictions on Transfer. This Note may only he transferred in compliance
with applicable state and federal laws. All rights and obligations of the
Company and the Holder will be binding upon and benefit the successors, assigns,
heirs, and administrators of the parties.

(b) Assignment. Holder may not transfer or assign all or any part of this Note
except upon prior written notice to the Company and with the Company’s prior
written consent.

(c) Amendment or Waiver. Any provision of this Note may be amended, waived or
modified only upon the written consent of the Company and the Holder.

(d) Notices. Any notice required or permitted under this Note shall be given in
writing and shall be deemed effectively given (i) at the time of personal
delivery, if delivery is in person; (ii) one (I) business day after deposit with
an express overnight courier for United States deliveries, or two (2) business
days after such deposit for deliveries outside of the United States, with proof
of delivery from the courier requested; (iii) three (3) business days after
deposit in the United States mail by certified mail (return receipt requested)
for United States deliveries when addressed to the party to be notified; or (iv)
one (I) business day after transmission by telecopier with confirmation of
successful transmission. Notices shall be delivered to the Holder and the
Company (Attn: CEO), to such address and contact information as the respective
parties have designated.

(e) Severability. In the event any one or more of the provisions contained in
this Note shall, for any reason, be held to be invalid, illegal, or
unenforceable in whole or in part or in any respect, or in the event any one or
more of the provisions of this Note operate or would prospectively operate to
invalidate this Note, such invalidity, illegality, or unenforceabitity shall not
affect any other provision of this Note. In such instance, this Note shall be
construed as if such invalid, illegal, or unenforceable provision had never been
contained herein and the remaining provisions of this Note shall remain
operative and in full force and effect and in no way shall be affected,
prejudiced or disturbed thereby.

(f) Governing Law. This Note will be governed by the laws of the State of Nevada
applicable to contracts between Nevada residents wholly to be performed in
Nevada.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be signed in its name as of the date first above written.

XcelMobility Inc.

By: ________________
Name: ______________
Title: _______________



Agreed and Accepted:
HOLDER: ______________



By: ________________
Name: ______________
Title: _______________


--------------------------------------------------------------------------------